Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 1 of 13


                                                                                                                   [r~                                Q
                                CIVIL DISTRICT COi7I2T FOR THE PARISH OI+ ~R EAN                                                          1
                                                                                                                               CLERKS OFFICE
                                                        STATE OF LOUISIANA                                                  CIVIL DISTt21CT COURT


               NO.Iq"~~~~~                                                                                       DIVISION ~` P `~
                                                                                                                          i


                                               ERIC LASSAIR, PA'I'RICIA LASSAIR
                                                AND TELEJACKS & THTNGS,                        rNc.                                 $~C~'~o~0 16
                                                                  VERSUS
                                                                             ~;: H C- L'=~ t''i` F.1C H.:;R C• h?r}.1=' O LEn p,!
                            CITY OF NEW ORLEANS AND ARSrA~.~1T(12~.11~Ii~D~[~IO~TS~~~C

                FILED:                                                      ~~~ 1 ~ D'r C~ La. ~~~JE Fd l~ E - F. CE Ci p•.S ~A7.~~
                                                                             t! C-tqr ~_~ fi I1'~I~'~TY~'~~EIZ'K


                                                                            F~raj,~t :.at -               rr-'- '-•; 1~"         1I - TFIF•r~~i
                               PETITION FOR DAMAGES and D~EM~~ ~'pR JIJrR,~Y_''T~2T~A~ ~'-' --
                                                                            f_: 3_~ll~f                   ~j~:13 C~:j~~
                                                                            F,~~aister                   i~C:~C Ca:-h ft ~gi_=tar ~1

                        NOW INTO COURT, come Plaintiffs ER~~7=IyA'S~A~R, PATItICI~~I1.r~,~S.4IR

                AND TELEJACKS &'I'I~INGS, INC, who brin~~h~~~~orkaction ~g~nsi~~e                                             dants~ CITX
                                                                                                                                      i
                                                                            Falanrr C~~_~                :F n nisi
                OF NEW ORLEANS ["City"] and ARS ALEUT~~N~ED~A~'IONzhLT~C ["ARS"] seeking

                damages for bodily injury, emotional distress, and s~ti~t~~=dafna~gE~~±~gardiri~ property value, for

                the following reasons, to-wit:

                                                               PLAINT~I+-I4S
                                                                            If~m                                  r:harged        Fain         t7.~1
                                                                       L. F'Ftl{~pf~1"i~t[i~Cil3~a~=                 `~~1~1~.60 r~k~;~}.Fii :j;is.ii~j


                        Plaintiff ERIC LASSAIR is a person of the~'~tlllF~a~~-o~'=iliajority domicil@~'m the~Pai~h `~'!'~n
                                                                            Nuifdin~af~.irn:IFee                          :F;_F.Ciii i~~:~ilii :~Ci.iiii
                of Orleans, State of Louisiana. He is a former resid~ti~'t3F~a{CiCi~3i1'dvvn neighba~I~b'dt~-goc~dt~~l'-3~i ~''~.'-"~
                                                                            J =, r_                                       :n :F~.riO j ~!_F.iii
                                                                                                                                            i :fir .Cni
                close proximity to Lowerline, Street and Edinburg Sfi'~eC~tn=TV~('~'~"means, Lou $~~'~'. ~Te'-i's' '-"-' '°~` ~01
                                                                            .i~~nr

                currently a business owner of TELEJACKS & TH~I'~~'~'`TN~'.,whic~i is loc~ted~a~ 78~`1~0~ ~°,~ ~~~ ~~~~~
                                                            -__ink ~'=_
                Edinburg Street, New Orleans, Louisiana.

                                                                      ►:~

                        Plaintiff PATRICIA LASSAIR is a person of the full age of majority domiciled in the

                Parish of Orleans, State of Louisiana. She is the owner and resident of 7715 Coolidge Court in.

                New Orleans, Louisiana.
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 2 of 13



                                                          DEFENDANTS

                                                                  3.

                       Defendant CITY OF NF,W ORT,EANS is a municipality created and authorized to be

               sued and to sue under the Constitution of the State of Louisiana.

                                                                   4.

                       Defendant ARS ALEUT REMEDIATION, LLC is a foreign corporation doni•iciled in

               Anchorage, Arkansas, and having a business office located at 3867 Plaza Tower Drive in Baton

               Rouge, Louisiana, with the capacity to sued and be sued.

                                                  JURISDICTION AND VENUE



                       This Honorable Court has jurisdiction over Defendants, each of which committed tortious

                acts and/or omissions in Orleans Parish, Louisiana.

                                                                   6.

                       Venue is proper in this judicial district pursuant to Articles 74 and 593 because:

                Defendants engaged in wrongful conduct in and damages were sustained within this judicial

                district. In addition, all Plaintiffs are zesidents and citizens of the State of Louisiana and

                domiciled in Orleans Parish.                                                                '

                                                               CLAIMS

                                                                   7.

                        Plaintiffs are current or former resident, home owners and/or business owners living

                and/or working withzn three blocks of the former warehouse where the Thompson-Haywood

                Chemical Company once stoodl, and an O'Reilly Auto Parts store now sits at 7600 Earhart

                Boulevard in New Orleans, Louisiana. The building, that has been converted into an O'Reilly

                Auto Parts, was formerly a warehouse owned by Harcros. Between 1941 until 1977, the property

                was operated as a pesticide plant owned and operated by the Thompson-Haywood Chemical

                Company, a predecessor of defendant THAN. Beginning in 1977, the subject property was used

                as a warehouse storing industrial and dry cleaning chemicals and pesticides. In 1981, ~Iarcros

                purchased the subject property. In 1989, Harcros and THAN, in conjunction with the Iouisiana

                Department of Environmental Quality, began a remedial clean-up of the plant site. Aft r the




                1       The municipal address of Thompson-Haywood Chemical Company was 7700 Farhat Blvd., New Orleans,
                Louisiana.                                                                                 ~
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 3 of 13



                clean-up, thez~e were permanent land-use restrictions and environmental restrictions regarding

                excavating the site.

                                                                           8.                                               '
                                                                                                                            i
                         Upon information and belief the Defendant CITY OF NEW ORLEANS was informed

                in 2013 of the presence of radioactive materials in the subsurface soil located at or near

                Lowerline, Street and Edinburg Streets in New Orleans, Louisiana. This discovery was made
                                                                                                      i
                while scanning for security threats in preparation of hosting the 2013 Superbowl in New Orleans,

                Louisiana.



                         Despite having kra.ledge of r?~e prese..ce of hazardous radioacti:~e r.:ateria?sir. the

                subsurface soil located at or near Lowerline, Street and Edinburg Streets in New Orleans,

                Louisiana, the City took no action to warn and/or to protect Plaintiffs, other residents or other

                business owners of the presence of soil contamination, the risk of exposure to Radium-226 and

                radiation; the reasonable steps to take in an emergency when exposed; the health effects that are

                common to exposure; how a person can tell if they have been exposed; and short and/or long

                term health effects associated with exposure to Radium-226 and radiation. The discovery of a

                hazardous condition was secreted from the public.



                         In 2018, the Defendant City decided to reznediate the presence of underground'material

                producing radiation below the road surface at the intersection of Lowerline Street and Coolidge

                Court.z The Defendant City quietly retained a maintenance contractor, Defendant ARS, in

                Decembez• 2018 to remove and dispose of what had been identified as hazardous material located

                beneath the surface of the Lowerline Street and Coolidge Cout-t intersection.

                                                                           I1.

                         Once remediation efforts ensued, ,the Defendants City and ARS, and the Louisiana

                Department of Environmental Quality, discovered that the contamination area was larger than

                originally anticipated and would need to be addressed as part of a subsequent effort. Since that

                time, the Defendant City and the U.S. Environmental Protection Agency and the Louisiana

                Department of Environmental Quality have collaborated to develop a remediation plan to address



                ~        While the origin of the radioactive material is unknown at this time, it is more likely than not, that the
                origins of the contamination are the remnants of the operations of a chemical plant on or near the propeity by
                Thompson-Haywood Chemical Company and its affiliates.
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 4 of 13



                the contamination area on Lowerline Street between Olive and Edinburgh streets. Furthermore,

                multiple scientists and experts were consulted regarding health risks for short and long team

                exposures, and the risk that the remediation would pose to human health.

                                                                              12.

                          In advance of the commencement remediation work, on May 18, 2019, representatives

                from the City's Health Department and the Department of Public Works canvassed a five block

                radius of fhe location and placed reading materials entitled "Construction Notice" in mailboxes

                and on doors of residents and business owners. (Exhibit "~4 ", Construction Notice) The

                document is a far cry from a mundane notice regarding construction activity; instead, it notifies

                      ~7          L....:              F.. aL ..      4:....a       7.,                           1       ,7:..      ~7
                1liJ1UG11LJ 411   UUJAI~GJJ V N'A1G4J 1V1 lllc ~Gl~' 111JL iln'LG 111Q1 1:1711ia11'llt'1[LLGd ;Vll \'VdJ U1JC.VVGAGLL 111 Ll lV



                3400 block of Lowerline Street near the intersection of Lowerline and Coolidge Streets. It

                advises theirs that on May 28, 2019, the U.S. EPA, Louisiana Department of Environmental

                Quality and City will begin removing radiation contaminated soil. It notifies them that the

                radiation has been there for "soiree time, and is being removed out of an abundance of caution."

                It advises them to expect mediation crews wearing "personal protective equipment including

                disposable coveralls and gloves during opexations." It notifies them that radioactive materials

                will be placed in storage containers in their neighborhood. The "Construction Notice" was

                attached to a listing of "Frequently Asked Questions" regarding exposure to Radium-226 and

                radiation. (Exhibit "B ", Frequently Asked Questions)

                                                                              13.

                         On Tuesday, May 28, 2019, excavation and remediation work began in the subject

                neighborhood. Crews have excavated the site wearing personal protective equipment including

                disposable coveralls and gloves necessary to limit their exposure to toxins, while Plaintiffs and

                other residents, home owners and business owners have been exposed to contamination without

                protection. Underground materials have been excavated and placed in large containers on the

                site, just feet from the homes of Gert Town residents.

                                                                             14.

                         Receipt of the "Construction Notice and Frequently Asked Question:;" and remediation

               activities in the neighborhood was shocking, alarming and disturbing to residents, home owners

               and business owners in the subject neighborhood. It was also alarming to former residents, home

               ov~niers and business owners in the subject neighborhood who saw televised and print media
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 5 of 13



                news stories regarding Radium-226 and radiation being underground for "some time," prior to

                discovery in 2013. What's more, it that the Defendant City had actual knowledge of the

                hazardous materials in 2013 and failed to warn residents of the hazardous condition of the soil,

                thereUy exposing them to illness and death. as a result of radiation contamination.

                                                                         15.

                       Despite assurances from representatives of the Defendants City, ARS, and goverinnental

                agencies, the residents and business owners in the subject area have been very alarnled! and have

                expez~ienced emotional distress regarding their exposure to radioactive materials at the site.

                                                                         16.

                        P1wt::t.ffS CQT:t~n~7 th,a~t the :'PP.:~~~~YtO.. h~~ ,,.....,era +Ili,^„ w~Ve:S: he2~t~: off CtS 3P.0


                emotional distress because of the manner in which it was conducted by the Defendants City and

                ARS. They should have been relocated duxing remediation; given an opportunity to relocate;

                and/or provided with personal protective gear during the remediation process.

                                                                         17.

                       As a direct result of the Defendants acts and/or omissions, the Plaintiff have suffered and

                will continue to suffer:

                   a) Bodily injuries associated with exposure to Radium 226 and/or radiation;

                   b) Increased risk of adverse health effects associated with exposure to Radium 226 and/or

                       radiation;

                   c) Fear of contraction of disease as a result of exposure to Radium 226 and/or radiation;

                   d) Emotional distress and anxiety;

                   e) Diminution and/or decrease in property values from environmental stigma;

                   fl Medical Monitoring; and

                   g) Other damages to be determined at trial.

                                                                          18.

                       Plaintiffs aver that, upon information and belief, there are former and current residents,

               home owners and business owners similarly situated to them and having common claims against

               the Defendants. Upon discovery, if this is the case, Plaintiffs are entitled to maintain this action

               as a class action pursuant to La. C.C.P. art. 591, with the following class definition:

                       "All former and current residents, home owners, and/or business owners of the' Gert
                       Town neighborhood living andlor working within three blocks of the former warehouse
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 6 of 13



                       where the Thompson-Haywood Chemical Company once stood3, and an O'Reil;ly Auto
                       Parts store now sits at 7600 Earhart Boulevard in New Orleans, Louisiana, who~claim to
                       have suffered bodily injuries, emotional; distress, property devaluation, and other
                       damages associated with the presence of and/or remediation of Radium-226 and radiation
                       in the soil at or near Lowerline, Street and Edinburg Streets in New Orleans, Louisiana."


                                                                  19.

                        Tf, upon discovery, this action is sought to be certified to proceed as a class action,

                Plaintiffs will prove that class members are in the thousands such that joindc;r is impracticable;

                there are questions of fact and law that axe common to all class member; common issues

                predominate aver individual issues; named plaintiffs will fairly and adequately protect the

                interests of the proposed class; their attorneys are experienced in the prosecirtion of class actions

                and will adequately represent the interests of the class; Plaintiffs and their counsel are aware of

                no conflicts of intezests between them and similarly situated individuals. Plaintiffs have, or can

                acquire, adequate financial resources to assure that the interests of the potential class wi11 not be

                harmed. Plaintiffs are knowledgeable concerning the subject matter o£this action and will assist

                counsel in the prosecution of this litigation. And, prosecution of separate actions by individual

                plaintiffs rather than as a class as proposed would create significant risks of inconsistent or

                varying judgments.

                                                  DEMAND FOR JURY TRIAL

                                                                  20.

                        Plaintiffs hereby demand a trial by jury on all issues so triable.

                                                      PRAYER ~'OR RELTEF

                        WI~~R~FORE, Plaintiffs pray that, after all due proceedings are had, this action be

                ordered to go forward as a class action as petitioned for herein, fliere be judgment in favor of

                Plaintiffs and against Defendants for all relief to which they are legally entitled with judicial

                interests, cost and attorney's fees, from the date of judicial demand.




                                                                                                           i
                        The municipal address of Thompson-Haywood Chemical Company was 7700 Earhart Blvd., New Orleans,
                Louisiana.
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 7 of 13



                                                     RESPECTFULLY SUF3MITTED I37~':




                                                     Suzette . Bagnezis (LSBA No. 241)
                                                     Emile A. Bagneris, III (LSBA No. 22240)
                                                     THE BAGNERIS I'ITtM, LLC
                                                     2714 Canal Street, Suite 403
                                                     New Orleans, Louisiana 70119
                                                     Telephone: (504) 810-3995
                                                     Email: sbagneris@bagnerisla~nn.coni

                                                     Madro Banderies (LSBA No. 25339)
                                                     Post Office Box 56458
                                                     New Orleans, Louisiana 70156
                                                     Telephone: (504) 552-9040                     ;
                                                     F~c.cin1ilP: (SQ41 374-Q(R4
                                                     Email: madro~bandarieslaw.com

                                                     Steven J. Rando (LSBA No. 23265)
                                                     3530 Canal Street
                                                     New Orleans, Louisiana 70119
                                                     Telephone: (504) 486-7122
                                                     Facsimile: (504) 486-7102
                                                     Email: Steve randolaw.com




               I~J1~~I.~Dsy~~Z~/ t►

               CITY OF 1V~W ORLEANS
               Through New Orleans City Attorney
               Sunni J. LeBeouf
               City of New Orleans
               Law Department
               1300 Perdido Street, S`h Floor —Room E503
               New Orleans, Louisiana 70112                                                    ~.

               ARS ALEUT REMEDIATION, LLC                                                      ,
               Through its registered agent for service of process:                            '
               CORPORATION SERVICE COMPANY
               320 Somerulos Street
               Baton Rouge, Louisiana 70802
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 8 of 13    j'


                                                           `.      _        -y; ~~~~ fit' iV~~1~ ~i''~~~~5~`~~                        ~
                                                                                    ~' ~
                                                                                       Rr   .qO~$,r~~ aZ `   ~'


            ..                                                         ~S Y        s~sf   A~~xi3~ r~~ ~,.f~ }i     4~~>        t•..
                                        °s~~~J~~~N° ~~~.~~~S.~i ~~~



                                                                                                                 ~,7r~
                                                                                                                 ~,.,,r _ F
                                                           (~~81~$'1~14cC$a(Na'P t~~b~~~~                                     ~~t` .J     :.r~~r f): S   a




                 The Environmental Protection Agency (EPA), the Louisiana Department of Environmental Quality (LDEQ)
                 and the City of Vew Orleans will begin removing radiation contaminated soil found in the 3400 block of
                 Lowerline Street near the intersection of Lowerline and Coolidge streets on Tuesday, May 28, 2019.
                 The origin o. the material is unknown and while it has been present for some time, it is being removed
                 out of an abundance of caution.

                 Riv'ha~ t~s Erpeet: The excavation, removal and
                 disposal operations will require temporary closure
                 of Lo+Nerline St. between Olive and Edinburgh
                 streets and Coolidge'Ct. between Lowarline and
                 Pine streets. Crew members will wear Personal
                 Protective Equipment (PPE} including disposable
                 coveralls and gloves during operations.

                 Aii excavated material and soil will be placed in roil .
                 off ~~ns for safe removal from the.area.
                 Representatives from EPA, LDEQ and the City will be
                 onsite throughout operations to answer questions
                 and be sure that any possible exposure is below 'the
                 established limits.

                 Traffic flow will be restricted by barricades and         ~~~~~~O~~E~B~ ~~~~
                 plastic sheeting maybe used to protect the ground         ~t¢s~~
                                                                         ~~_      ~oos~oo~e
                                                                                ~__~_~^_~.~
                 around the excavation. Metal and silt fencing will also prevent access to the excavation site and any
                 possible runoff.

                 Residents should plan to park on side streets. during the excavation work. Weather permitting, work will
                 begin on Tuesday, day 28 and will take approximately two weeks to complete. Crews will be permitted
                 to work from 7 a.m. to sunset.

                 Questions may be directed to 504.657.9169 or rc:~~~,»-'.~nola.~cv.

                 Thank you for your patience.


                                                                              ~~v~r-



                                                                                                                                              f~l~AtNTIF~ S
                                                                                                                                          b      ~-~X fBIT
Case 2:19-cv-11377-JTM-JVM Document 1-1    Filed 06/26/19 Page 9 of 13
                                    Frequen4ly F.sked Questions


            Nord did U.S. Envi~onmental Protection Fgency (EPr3) get involved?
             L'.S. EPA used its authority under the Comprehensive Environmental Response, and Compen:~ation, L'•tabi4ity Act (CERCL4).
            CERCLA, also known as "Superfund," is a law designed to help cleanup abandoned waste facilities. ~~~ r

            Haws do i detect radiation?                                                          fit' .?` '~  . ."
            You cannot sense radiation. Radiation can only be detected using specialized instruments. Emergencyfresponders are skilled .in
            using these instruments.

            iM1Ih~Y happens v~nen i am exposed to radiation?                                     ~ ` ~ . ' . ~.- ~--
            You may not experience any health effects. A very large dose of radiation may cause skin burns, nausea'and•vomiting. If you
            have these symptoms, seek medical attention immediately.

            Wi~at are common sources of radiaticn?
            Low levels of radiation come from a number of sources. These include natural background. They also include sources such as
            medical x-rays.

            What are the reasonable steps to take in an emergency?
            Follow safety instructions from public officials. Minimize the time you spend in areas with elevated radiation levels. Avoid areas
            where radiation levels are elevated.

            1fi+hat happens evh~n t am exppsed to radiation?
            You may not experience any health effects. A very large dose of radiation may cause skin burns, nausea and vomiting. If you
            have these symptoms, seek medical attention immediately.

            How can I tell if l have been exposed?
            Skin burns, nausea and vomiting can result from Iarge doses of radiation. Seek medical attention immediately if you have these
            symptoms. If you think you have been contaminated, shower and change into clean clothes. Place contaminate clothing in a
            plastic bag and seal it. Place the bag as far away as possible form humans and animals. Bagged clothing can be examined later
            to determine if you were contaminated.

            What should I do if I am asked to sneiter-in-place?
            Shelter in place means get indoors as soon as possible. Close ail exterior vents and windows. If needed, use air-conditioning
            (and 'neat), preferably in recirculation mode.

            1~lh4t areyou doingto protect public health and the environment?
            Our primary concern is the health and safety of the public. We.are working closely with local, state and federal partners to
            remove the contamination and dispose of it off site to a facility that is approved to accept the contaminated soil. .

            How can Radium-226 and radiation affect my health?

            Everyone is exposed to Iow levels of radium in nature. Eating or inhaling higher levels of radium over a long period can lead to
            health problems. Direct exposure to radiation from the breakdown of radium226 can damage our cells. Over time, cell damage
            can lead to specific types of cancer.

            There is no direct exposure to radium'since it has not been insested and inhaled. Exposure to high levels of radium may
            increase your risk of developing bone,. liver, breast and some blood cancers, anemia (a problem with the blood), fractured teeth
            and cavities, and cataracts in the eyes. Some of these health problems may take years to develop.

            How should dust contamination 6e controlled during remediation r✓ork?
            EPA has determined the best engineering controls are water and moderation. Dust will be addressed with water, but if readings
            on the perimeter of the excavation site show a reading of higher than 10 micro R per hour a containment tent may be
            considered. At this time EPA does not anticipate a containment tent as a necessary precaution. EPA will have onsite monitors at
            the perimeter of the roadway and also, in the excavation site(s). Air sampling units will also be in place during operations.
            Pumps pull air samples throughout excavation to confirm that operations are safe. The air monitors provide results within
            minutes of air samples.          ~



                                                                                        ~~~~~~                            ~ P~AiNT `FF'S
                                                                                                                           w  E>)t~F!!BIT
                                                                                                                          ,~      ►
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 10 of 13
           :1I'Ti)12tiF:1"SN.~1~fE:         t3agncriti,Sur_cetc]'?2?-0]
            :1:'~ [7 A~I)[2F:SS:            .'714 Cana[ $tact, Suitc 4~3 , Ncw Ortc~ns, LA 7{I 1 19

                                      C't1~~lL DCS'I'RIC:'I` C:C)Uli"~' t~()I~'I'F~E I'AIZCSH ()1~ (>RI.L,~-1n~5
                                                                         Scn~rc c~~ ~,aursr~~vtw
                            VO: 2G14-OC195                                       l?i'VISif}\: A                                             SEC"T'IC)V: 16
                                                                         I.A.SSAIT2, ERIC' I:T ~iL

                                                                                      ~'crsus

                                                                 C'CT~' ~F ~VE'4~' ~12~IlEA~IS ET AL

                                                                                   C~t'E"A"['IQN
            ~t'Q:                     C'I~'~rQF NF.GItC)P~LE~NS
           17tR~UGiI:                 lVC\~' ORLE,ANS C~T~` ATTC)RNE'4', St1NNi.f. LEI3E:C)IJF
                                      CI~~~~ QF NEGV QKLEANS, Lr~~t~ I)F_FARTM~NC, 1300 PE"RUIL7C~ STR1iET, 5TH FLOOR -
                                      ~?QC}~~T ~~(?3, NE1.1~ (~RLEr1NS. LA 70l l2

           y'~U HA'K'E 1~EEN SUED:
           1''~ti must ~itlaer coYn~ly ~~~itl~ fhe r~~emand contained in the
            YETI't'IC)N FQR 17A3~~AGES A.ND DEiv~~AND FOR JUKY TRIAL
            a certified copy of which acc~nipanies this citation, car file an ans~~~Er or Ut6er legal ~leadin~ in Eh4 office cif the
           Clerk of this Gaurt, I~c~r~m 4{l2, Givil Caurts Building, 421 LoyUl~ Avenue, Neu Orleans, LA, within fiFtcen (15)
           days after tE~e s~r~•ice hcreofiunder penalty of defuutt.
                                                           r'~DUI"T'If)NAL I.'VFdI~~ATT4'€~T
                       Leal assistance is advisabi~. If ycru t~~ant a la~n~y~r end can't Find U►~e, ye~u rn~,y call the Ne~v prleans
                       L~4~~yer R~ferr~l Service of 504-5G1-4~32~. Tl~i~ ~eF~~r~l Scr~~ice c~~rerates in conjunction ~~-ith the Ne~~~
                      C)rieans Ei~r Associatrc~n. if y~ru q~a~tifX, you Wray lie entitled tp free legal assistance thrc,u~lr SpditGc~s!
                       Lc~ui~:iatna Legal Sen~icts (SECS) at 877-521-6242 a~` 5th-529-100{).
                      *~'~ ~~'~~'~COUi2'I' PERSONNEL ARE NWT PERMI'FTEI} TO GIVE LECA~. ~kD~°ICES**~'*~~&
            ~V V~VI'~'~'VES~ tI~R~pF, I have herr~ento sef nay hand and ~f1ix thH scat ~f tlac €'ir~it D~str[ef Guurt far ttic
            Per sty of t)E•Eeans, Sf~te of LA June 19, 2019

           Cicr~C's Uff€c~, Roon~► 402, Giv[I Courts                                               CI[ELSEY RICHARD'Vt~C'QLE()N, Clcr~ of
           421 Loyu6~r Ar•en~e                                                                     The- CiviF Dis~r(c€ CanE•t
           Ne~v Orleans, LA                                                                        fc~r thr P'~rl~te of ~rCc~ns
                                                                                                   ~~BCC 4f ~,.~
                                                                                                   ~~'
                                                                                                   Matik N~€e~•, De~uE~~ Clerk

                                                                             sxEHtFF'S f~E'E`ttI2N
                                                                         (!nr u.~~e of pnace:~s servers oaty)
                                                                                                                       [JOfvfiClLG~.RY S~tY4l('F.
           (h~Ibis               tSay of                                 .urv~d n z~y oP     On dils          tS1}' PE             ~~~~         _ _ SCTl\G A                CO~fy   of
           il~. u•itlrira                                                                    the within
           Pf~tI1lQ~ F<31Y U~DtACyGti AND I)N:~17 A.R [31~C7R .IU IL!`T'RI.~L                PIiT1T147~ FOR OA h1AGFS ANU DEAIAnD FOR JURI"F'RLCI_
           ON CITY (?F NEtk' ~ItLCA"aS                                                       L7N Gl3'1'UR NE~Y' QIk Lli:hNS~
           lf[R{)UCiFB: NC~L`C,1[Yl:EA1NSC:17'V AT7'f}Rh G1`,SU4NI J. LEI3BOUN              TFiROUG tL NES'W DR4FN:'~.4 FIT1'.A'ITt)R~1?Y, SUS'\I J. I. ~.[lE(il~F
                                       R~'tivncd 11~e sans; dny                             h}' leaving snnwnt tlsc shvclting hnuss, ev usual place of ~fxack; in iho in~ndb of
                                                         No.                                                                                           a ~.rrazm oC suiinblragr sand
                                                                         —                  t3scrctin~~ real i~{{tF~rcin n$ ~ rr~a
                                                                                                                                iCrsa t r ~m~ci ciry~ cslnhlishnxnt, wGosc
           C~puty Slx~ncY. of                                            _,_,_~             mia~r anet afi~cr foots aunxcteai K~itls this sen•ica [ I¢nnred by imerr<a tinting
                                                                                            HE MIFEER tt~ said CI'6'l'' ~U NE\V't)Itl.:t A\5 bang atas~n[ from tix Jamirilc
                                                                         -------            rA tin~eaf zaid scn~ice..
                                           E N7'F Rk D
                                                                         ----                                               Rcivrn.d tix ~nx d~5'
                                PA PEit                        REl"URN
                                                                                            ~___.~..Y~........_.._____ ~o. _.r_~..___._~_.
           —'—                     —~-------~------------                                   [~pm~ Sl~rit3~nt
                        SE[ZL~\L N6.   DEI'Ul~T'  P.A2ASF1                                                  --~~--            ~—




                   ID. It"!2"?5717                                                  Ps~,c 1 of!
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 11 of 13


             ATTORNEY'S NAME:                    Bagneris, Sazette P 22241.
             AND ADDRESS:                        2714 Canal Street, Suite 403 ,New Orleans, LA 70119

                                        CIVIL DISTRICT COURT FORTHE PARISH OF O                                                                    FANS
                                                        STATE OF, LOUISIANA                                                                                             ~
                            NO: 2019-06195                                           DIVISION: A                                                   ECTION: 16
                                                                             LASSAIR, ERIC ET AL
                                                                                                                                                                        i
                                                                                          Versus                                                                        ~

                                                                    CITY OF NEW ORLEANS ET AL

                                                                                      CITATION
             TO:                       CITY OF NSW ORLEANS
            .THROUGH:                  NEW ORLEANS CITY ATTORNEY, Si.1NNI J. LEBEOUF
                                       CITY OF NEW ORLEANS, LAW DEPARTMENT, 1300 P~RUIDO TRGET, STII FLOOR -
                                       ROOM E503, NEW ORLEANS, LA 70112

             YOU HAVE BEEN SUED:
            iTCL ...~la~ ~liii0i :,~.iif,.y Cviiii iiiC u~~ii8iu iiii3iaiiicu iii ilic .


                    -- FOR DAMAGES -----
             PETITION                        AND DEMAND FOR JiJRY TRIAL
                                                                                                                             -
             a certified copy'of which accompanies this citation, or f le an answer or other legal plea ing in the office of the
             Clerk of this Court, Room 402; Civil Courts Building, 421 Loyola Avenue, New Orlean , LA, wit(iin ~fteeri (IS)
             days after the service hereof under penalty of default: :
                                                         ADDITIONAL INFORMATION
                      Legal assistance is advisable. If you want a lav✓yer and can't find one, you may ca i the New Orleans
                      Lawyer Referral Service'at 504-561-8828. This Referral Service operates in.conju coon with die New
                     Orleans Bar Association. If you qualify, you may be entitled to free legal assistan e through Southeast
                      Louisiana Legal Services (SECS) at 877-521-6242 or 504-529-1000. .                              ~
                     ****~***COIIRT PERSONNEL ARE NOT PERMITTED TO GIVE LEGfM1 ADVICE********
             IN WITNESS HEREOF, I have Hereunto set my hand and affix the seal of the Ci                                                          District Court for the
             Parish of Orleans, State of LA June 19, 2019
                                                                                                                                                                    i
             Clerk's Office, Room 402, Civil Courts                                                       CHELSEY ItICIIAbt                       vAY-OLEON, Clcrk of
             421 Loyota Avenue                                                                            The Civii District'Coi
             New Orleans, LA                                                                    ~         for the Parishof~OrEe                   s
                                                                                                ~         St t~f ~LAp ~~~.~-~,(~                  r. .
                                                                                                          bY~~         1:3=
                                                                                                                                                  erk
                                                                                                                              -              -1
                                                                                SHERIFF'S RETURN                               ~ ~ ' '!
                                                                            (for use of process servers only)                     ~=: •.~
                                            PERSONAL SCR V (CH                                                                 DOMiCIIJAR; SERVICE
             On this               day of                                    served a copy of    On this    day of                  '                                       served a copy of
             the within                                                                         .the within
             PETITION FOR DAMAGES AND DEMAND FOR JU2Y.TRIAL                                     .PETITION FOIi~DAMAGES AND DEA                     U fOR JURY TRIAL
             ON C[TY OF NEW ORLEANS                                                             'ON CITY ORNEW ORLEANS                                        i
             THROUGH: NEW ORLEANS CITY ATTORNEY, SUNN[ J. LEBEOUF                                   THROUGH: NGR' ORLEANS C[TY A7                  ~NEY,SUNNI J. LEBEOOF
                                            Relumed Ihu same day                                    by leaving sxme nt the dwelling house, or u    pince of abode, in the hands of
               -                                             No.                                                                                           u person of suitable age and
                                                                                                 discretion resi inb~ereiu zs a member oCi         mi iciliary establishment, whose
             De~~uty Sheriff of                                                                 .name and other f;~cls connected with this sc       (leumcd by interrogating
             Mileage: ^s                                                                         HIM/FIER the said CITY OF NEW ORLI                S being absent from the Aomicile
                                                                                                 at time of said service.
                                               / ENTERED /
                                                                                                                                  Rehimcd the      :day
                                  PAPE2                            2ETURN
                                                                                                                                                    No.
                                       ~                       ~                                Deputy Sherift'of                                                   I
                       SERIAL NO.                 DEPUTY                    PARISH




                   ID: 10225717                                                         Page I of 1
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 12 of 13

            A"E"COR:~E1"5 ~,1,t~1E:                           I3~3gncris. Sur_cttc I' ~2?~11
           :'l~U AE}l)RE~:SS:                                 ~71~I Canal St~iet,SuitailCl3 ,~:ev: Or(eans.l..,A 7GI I9

                                               c~i~~~l, utsrr~~rtc~l• c~~u~z~, rare fr~i-~~; i~n,«isY~ o~j oi~~,~~~~s
                                                                                              S~F'ri`E'E €}F LC?CJISIAiVA
                                 ~t0: 21Tt9-0614                                                       D1't-'tSIE~N: A                                              SEC"f"IO`~J: 16
                                                                                              L.A.SS<lili, Er2IC ET At.

                                                                                                                 '~`crsus

                                                                                    C'I'I''4' OF NE~'tr (?RLEA~'S E`t' tlL

                                                                                                        CTTA"t tEJ;V
           7'~:                                :h.RS r1~LEUfi I~E~~~EL)IATIQN, LLC
           'i1~R~UC;I{:                        FTS REGISTE:REl7 r~G~NT FOfd SER~'ICC C}F I'f2C?C`ESS. L:,OR~'C)riATION SER~IICE
                                               Ct}1~9 P,~.N1`
                                               3"~~ SO~,~ILRtJC_C~S SfiREET, ~3ATf~N Ftt3UGE, f_-A ?0803


           You must eithrrcampl~~ with the demand cvniainet~ in the
           i'r_%1!~1.7V_rfJlE. utt;YiHliC) f\iV iJ LJC IvF\Pill t'CItC .f'IJ tCY~ t K1.~11.

            a ~e.rti fi~_ci u7py of which a.rc:x}nip~nies` this citation, car file an a~iswer ar frthc.r legal ~rleading in Che afY~ce of the
           Clerk of this Court, Room 402, Civil Courts BuiJdin~, 421 Loyola Avenue, Nc~+~ Orleans, L,~1, ~t~ithin fifteen (f 5)
           days after the sen-ice her~~f under penAlEy Uf defatdt.
                                                          ADL}ITTC1ti1AL Ii'~t)It~FA'E'~O'V
                      f e~~l assi~fancc is advisable. If you ~tiant a lawyer ar~d can't Find c~sie, you n~a~ call the Neap Orleans
                      LawverTtefeeral service at 504-561-£382£_ This ReFerral Ser~rice opera€es in conjunction 4~~~iEh the Ne~a~
                      Orleans E3:ee Assczciation. If you qualify, you n ay be enEitled !o free legal assitit~7nce through Sr~utheas!
                      Lc~uisia~a Leal Services (SLLS~at 877-52t-(1242 ar 504-529-100fl.
                      ~'~~~'~~'~'~C~LJI2T PERSQNN~:[. AF2E NOT P~PVIIT'PED T{1 GIVE ~.ECAL AIilr ICES°~~*~~~
           PSI ~#'f'~'NESS ~TF:12EQ~, I have here~nfo set m5' hind xnd affix tt~e scai of tE~e E'Evif lli~trict Court fr~r t~►~
           Parish ~f fl r~~Hns, S[aEe c~}'LA .F~ne 19, 2Q19

           Cttr~C's E}tT€cH, R~oEn d02, Civft Courts                                                                            CItELSEY RF~FiAI2B Nr~PCa1~E~~I, Ct~r~ of
           422 Loy=oEa Avenue                                                                                                   The Civic I?istr~C.t Court
           Ve~v Orleans, LA                                                                                                     fUr the P~ris[e aP pr[eans
                                                                                                                                State of LA
                                                                                                                                Ley.
                                                                                                                                M~t[k EI~Ee~~, De~w[y Cferk

                                                                                                    SNEF2tFF'S RF.'I`URPr
                                                                                             (!'e>r use of proce.~s sen~ers ~u(q)
                                            PL ItSONAL 5ER1'[CE                                                                                     DC?Ad[C[t.thftl` SI_R~'[CF?
           (h~ dais              ~cl:ty t~f"~_--_~ ~~~~,ed n copy of                                                  C)n this             dnv of                                         ~rveJa copy at'
           ~3C N' I~YIIi                                                                                              dK' lV Itr! ItY                                  —_—~~_
           rr-rrr~<>~ ro~z uahinr,FS n~o orn9Ah~> t<~it rust ~€ittgt.                                                 Nrr[ria~ r•~fzo~~~.~ces~~~o oF:n~nwa raa auav rHi,~i.
           <~r~ ~~zsni.uurrzrn~Hni.gTio~,~a,t~                                                                        cm~ atcsnt.EurKrn~~.uinri<a~v,~.~_c
           ~R-ERUIJC;f~: II'SItEGISTEF2EDA4F.~d'PF~RSEfi~'IC4QFYRt~FtiS:                                             1'tfR(IU~FE: (I'SRkGl5'F'E.R~DAGF'~'CTOIZSF;I2VICE.fIF!'RCK.EtiS:
           CC>ft['C)li ^IYIO?~ fi ER'k'ICI? COMPANY                                                                  C{3RPURh'~I6N SE12~7CE GC1hiPh?QY
                                              Renamed Utc mirnc ttny                                                 6y Ic~vi~~ sunk nt Ylse d~a~c~l i~tg lxmzc, cx iccual rlacc aE alxxk. in t1~ Iv~ndc oC
                                                                                                     ~                  ..~.,_~_.~.,~._,__~._.~......~._,.0 ~+:rsau~ «f suilnblc a}Sc arscl
           """"""""""^'"""""~'               .m....,,...W..~.....,............ Nn. -~-~~-----~--•------              3:sreuas recttliny th:rem ns s memb~c~f'ttsc. eknuiciluiry cstnhlisfirrrne, Hdu~se
           F3:pwy S1Krifl of W,,, ~~___                        ... ..~~~~~~~~~._.                                    mmr tt~ ~nhcr facts ewu5ccctrd with t}sis scrvi~ t Icntn:d hy im<rm~tatin
           M1,Glcn~>r: S m,_,,,,,,~,_,,,,r,~~             ~                                                          I~U tvflfiEft ~ls. said AIiS~4 LL;U7' KC\IFt}IA"TI<)N. W.C: hing ahsan ~rcmy tl~.
                                                                               -^~-~--°--       ~-m--                d~micile~t tinx of ~ii~! srn.~icr.
           y,~,,,,_,_,                       ~/CNTE.REI]l~~
                                                                                                                                                      Rnt~sn~d tir.t~nx diy
                                     PAPF.2                                        RETt12N
                                                                                                                                                                        Nn.
                       ..._.....~.,.._.,...,..~.,.....~..~..._.,.,,.,...._...   ~..~......             ...,.,.        Ckputp Sl~cti0 of
                       SERL\C. hY}_                            I7CcPli'Pl'                   pARESFi




                  1D. I[1?25718                                                                           Pa~c 1 <~f 1
Case 2:19-cv-11377-JTM-JVM Document 1-1 Filed 06/26/19 Page 13 of 13


            ATTORNEY`S NAME:                 F3ugneris, Suzette P 22241
            AND ADDRESS:                     2714 Ca~ial Street, Suite 403 ,New Orleans, LA 701 19                                                             ~

                                    CIVIL DISTRICT COURT rOR TIIE PARISH OF OR EANS
                                                                        STATE OF LOUISIANA
                          NO: 2019-06195                                        DIVISION: A                                              ECTION: 16
                                                                        LASSAIR, CRIC ~T AL                                                       ~

                                                                                     Versus                                                                    ~

                                                                CITY OF NEW ORLEANS ET AL                                                                      ~

                                                                                 CITATION
            TO:                     ARS ALEUT R~MEDIATION, LLC
            THROUGH:                ITS REGISTEI2~D AGENT FOR SGRVIC~ OF PROCESS: COI2P0                                                   TION SERVICE
                                    COMPANY
                                    320 SOMERULOS STREET, BATON ROUGE, LA 70802

            YOU HAVE BEEN SUED:
            Y<v~ mnst either rmm~ly with the riemanrl cnntainr.ri in the

            PETITION FOR DAMAGES AND DEMAND FOR JURY TRIAL
             a certified copy of which accompanies this citation, or file an answer or other legal plea inb in the office oftlie
            Clerk of this Court, Room 402, Civil Courts Buildin;, 421 Loyola Avenue, New Orlean , LA, within ififteen (15)
            days after the service hereof under penalty of default.                                                  ~
                                                      ADDITIONAL INFORMATION
                   Legal assistance is advisable. If you want a lawyer and can't find one, you may ca t the New Orleans
                   Lawyer Referral Service at 504-561-8828. This Referral Service operates in conju ction with the New
                   Orleans Bar Association. If you qualify, you may be entitled to free legal assistan e through Southeast
                   Louisiana Legal Services (SECS) at 877-521-6242 or 504-529-1000.
                   ********COURT PERSONNEL ARE NOT PERMITTED TO GIVE L~GA ADVICE*'~******
            IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civ l District Court for the
            Parish of Orleans, State of LA June 19, 2019

            Clerk's Office, Room 402, Civil Courts                                               CH~LSEY RICHARD NAPOLEON, Clerk of
            421 Loyota Avenue                                                                    The Civil District Cou t
            New Orleans, LA                                                                      for the Parish of Orlea s
                                                                                                 St     f LA
                                                                                                 by
                                                                                                 Malik aley,. epu        Jerk
                                                                                                                                                          i
                                                                            St[ER[FP'S RETURN
                                                                        (for use of process servers only)
                                        PERSONAL SERVICE                                                                DOMICILIAR' SE2VICE               ~
            On this    day of                      __ __                served a copy of   On this             day of                                     '.       served n mpy of
            the within                                                                     the within
            PETITION FOR DAMAGES AND DEMAND POR~JURY TRIAL                                 PETITION ROR DAM.IGES AND DE6 AND FOR JURY TRIAL
            ON ARS ALEUT RBM F,DfAT10N, LLC                                                ON ARS ALEUT REMEDiAT(ON, LLB
            THROUGH: ITS REC[STE2ED AGENT FOR SERVICE OF PROCESS:                          TH2OUGH: ITS REGISTERED AGEN FOR SERVICE OF FROCESS:
            CORPORATION SERVICE COMPANY                                                    CORPORATION SERVICE, COMPAN'
                                        2eNrned the same Aay                               by leaving some nt dw dwelling house, or u ml place of abode, in the hands of
                                                        No.                                                                                     n person of suirnble oge and
                                                                                           discrchon res~dmg (~crein as a member of i domiciliary esm6lishment. whose
            Dcpury Sheriff uC                                                              name and ocher ficts connected with ibis sr cc t-learned by inicrrogating
            Mileage: S _                                                                   HIMMER the said ARS ALEUT REMEC TION, LLC being obscut from the
                                                                                           domicile at Time ol'said service.
                                          /ENTE2ED/
                                                                                                                         2etumed tlm    ne day
                                PAPER                          RETURN
                                                                                                                                           No.
            _                       /                      /
                                                                                           Deputy Sheriff of
                     SERIAL NO.               DEPUTY                    ARISH




                 ID; 1022571A                                                      Pagc 1 of I
